EXHIBIT 10.2

 

 

Dated 20 December 2019

 

AEN 01 B.V.

as Issuer

 

and

 

[*]

as Subscriber

 

SUBSCRIPTION AGREEMENT

 

In relation to EUR 2,150,000 convertible bonds issue

 



 1

  



 

Index

 

Clause Page

 

Contents

 

 



1

Definitions and Interpretation

 

3

 

2

Issue and Subscription of the Bonds

 

5

 

3

Subscription to the Bonds

 

5

 

4

Conditions Precedent

 

6

 

5

Mandatory Cancellation

 

6

 

6

Payment of the Subscription Price - Registration

 

6

 

7

Application of the Subscription Price

 

7

 

8

Transfer by the Subscriber

 

7

 

9

Representations

 

7

 

10

Conduct of Business by the Subscriber

 

7

 

11

Currency of Account

 

7

 

12

Notices

 

8

 

13

Partial Invalidity

 

8

 

14

Remedies and Waivers

 

8

 

15

Amendments and Waivers - Subscriber’s Consent

 

9

 

16

Duration

 

9

 

17

Applicable Law and Jurisdiction

 

9

 

Schedule 1 Subscriber

 

10

 

Schedule 2 Terms and Conditions

 

 11

 

Schedule 3 Conditions Precedent

 

 

 

Schedule 4 Form of Subscription Notice

 

 

 

Schedule 5 Notices

 

 

 



 



 2

  



 

THIS AGREEMENT IS ENTERED INTO AMONG:

 



(1)AEN 01 B.V., a private limited liability company (besloten vennootschap met
beperkte aansprakelijkheid) incorporated under the laws of the Netherlands,
having its corporate seat in Amsterdam, the Netherlands, having its registered
address at Evert van de Beekstraat 104, The Base B, 1118 CN, Schiphol,
registered with the Dutch Chamber of Commerce under 75068370 (the “Issuer”); and

 

 

(2)[*] (the “Subscriber”).



 

IT IS AGREED AS FOLLOW

 



1DEFINITIONS AND INTERPRETATION

 

 

1.1Definitions

 

 

In this Agreement:

 

 

“Agreement” means this subscription agreement.

 

 

“Bonds” means the twenty-one (21) convertible bonds denominated in euros,
governed by the terms and conditions of this Agreement (and in particular the
Terms and Conditions) and to be issued by the Issuer pursuant to this Agreement.

 

 

“Commitment” means in relation to the Subscriber, the amount set out opposite
the Subscriber’s name in Schedule 1 (Subscriber) to the extent not cancelled or
transferred by it under this Agreement, being two million one hundred fifty
thousand euro (EUR 2,150,000) at the date of this Agreement.

 

 

“Issue” means the issue of the Bonds.

 

 

“Issue Date” means the date on which the Bonds are issued.

 

 

“Long Stop Date” means the date falling one (1) month after the Signing Date.

 

 

[*]{Subscriber], a simplified joint stock company (société par actions
simplifiée) incorporated under the laws of France, having its registered office
at.

 

 

“Nominal Value” means the nominal value of each Bond, i.e. minimal one hundred
thousand euro (EUR 100,000) per Bond.

 

 

“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.



 



 3

  



  



“Participation Office” means the office or offices identified by the Subscriber
as the office or offices through which it will perform its obligations under
this Agreement.

 

 

“Parties” means the Issuer and the Subscriber.

 

 

“Project Company” means ZONNEPARK RILLAND B.V. a private limited liability
company having its corporate seat in Woensdrecht, the Netherlands, and having
its registered address at Grindweg 1a, (4634 PP) Woensdrecht, the Netherlands,
registered with the trade registry of the Chamber of Commerce under number
69321361, owning all assets, rights and liabilities related to the Solar Park.

 

 

“Signing Date” means the date on which this Agreement is signed by the Parties.

 

 

“Share Purchase Agreement” or “SPA” means an agreement for the sale and purchase
of all issued and outstanding shares in the Project Company dated July 29, 2019
between Coöperatie Unisun Energy U.A., a cooperation with excluded liability
incorporated under the laws of the Netherlands, with its statutory seat in
Rotterdam, the Netherlands, with its registered office at Westblaak 35, 3012 KD,
Rotterdam, the Netherlands and registered in the commercial register under
number 66682037 and duly represented by Mr. Han Feng Xu (the Seller) and
PCG_HOLDCO UG, a corporation incorporated under the laws of Germany, with its
business seat in Heppenheim, Germany, registered in the commercial register of
Local court of Munich under HRB 239378 and duly represented by Mr. Vincent
Browne (the Original Purchaser) and the Project Company.

 

 

“SPA Addendum” means an addendum agreement dated 13 December 2019 between the
Seller, the Original Purchaser, the Project Company, the Issuer and Alternus
Energy Inc., a company incorporated under the laws of the State of Nevada,
having its registered address at One World Trade Center, Suite 8500, NY 10007,
New York, the United States of America, registered with the secretary of state
of the State of Nevada, United States of America under number E0837352006-2
(Alternus Inc) amending the SPA.

 

 

“Subscription Date” has the meaning ascribed to this term in Clause 3.3
(Delivery of a Subscription Request) of this Agreement.

 

 

“Subscription Notice” means a “bulletin de souscription” related to the Bonds to
be subscribed by the Subscriber, and substantially in the form set out in
Schedule 4 (Form of Subscription Notice).

 

 

“Subscription Price” means the aggregate price payable in consideration for the
issue of the Bonds as determined pursuant to Clause 6.1 (Subscription Price).

 

 

“Terms and Conditions” means the terms and conditions of the Bonds in the agreed
form and substance as set out in Schedule 2 (Terms and Conditions).

 

 

“VAT” means value added tax as provided for in the Dutch “Wet op de
Omzetbelasting 1968”

 

 

and any other tax of a similar nature.

 

 

1.2Construction

 

 

(a)The principles of construction set out in Clause 1.2 (Construction) of the
Terms and Conditions shall apply for the purpose of this Agreement mutatis
mutandis.



 



 4

  



 



(b)Unless a contrary indication appears, terms beginning with capitalised
letters and not otherwise defined in this Agreement shall have the meaning given
to them in the Terms and Conditions.

 

 

(c)Unless a contrary indication appears, prior to the Issue any cross-references
to or incorporations from the Terms and Conditions shall be deemed to be to or
from the forms of the Terms and Conditions as set out in Schedule 2 (Terms and
Conditions).

 

 

(d)The Schedules to this Agreement form an integral part of this Agreement.

 

 

2ISSUE AND SUBSCRIPTION OF THE BONDS

 

 

2.1Undertaking to issue

 

 

(a)On the Issue Date, the Issuer shall issue the Bonds for a total amount in
euro equal to the Commitment and shall reserve the right to subscribe the Bonds
to the Subscriber, in proportion to its Commitment immediately prior to
completion of the Issue.

 

 

(b)The Issue shall be made by private placing and shall not constitute an offer
to the public as defined under Regulation (EU) 2017/1129 of the European
Parliament and of the Council of 14 June 2017 on the prospectus to be published
when securities are offered to the public or admitted to trading on a regulated
market.

 

 

2.2Undertaking to subscribe

 

 

On the terms and subject to the conditions of this Agreement, the Subscriber
undertakes to subscribe, on the Subscription Date, the Bonds attributable to its
Commitment, being that number of Bonds the aggregate Nominal Value of which
equals the Subscriber’s Commitment immediately prior to completion of the Issue
and for that purpose to:

 

 

(a)deliver to the Issuer, on the Subscription Date, a duly executed Subscription
Notice in respect of the Bonds attributable to its Commitment; and

 

 

(b)pay the Subscription Price (being an amount equal to that of its Commitment
immediately prior to completion of the Issue).

 

 

3SUBSCRIPTION TO THE BONDS

 

 

3.1The Bonds shall be subscribed by signing a Subscription Notice.

 

 

3.2The Subscription Notice is irrevocable.

 

 

3.3The subscription of the Bonds shall take place on the date of execution of
the Subscription Notice which shall be, in any case, no later the Long Stop Date
(the “Subscription Date”).

 

 

3.4The Subscription Notice shall specify the account and bank (which must be in
the principal financial centre of a Participating Member State in which banks
are open for general business that day) to which the Subscription Price is to be
paid.



 



 5

  



 



4CONDITIONS PRECEDENT

 

 

4.1Conditions Precedent to effectiveness

 

 

This Agreement shall be effective upon its signature by all Parties and if the
Subscriber has received, all of the documents and other evidence listed in
Schedule 3 (Conditions Precedent) in form and substance satisfactory to it. The
Subscriber shall promptly notify the Issuer upon being so satisfied.

 

 

4.2Conditions Precedent to the subscription of the Bonds

 

 

Without prejudice to Clause 3 (Subscription to the Bonds), the Subscriber will
be obliged to comply with Clause 2.2 (Undertaking to subscribe) if the
Subscriber has received:

 

 

(a)on or prior to the Subscription Date, the Subscriber has received, all of the
documents and other evidences listed in Schedule 3 (Conditions Precedent), in
form and substance satisfactory to it;

 

 

(b)on or prior to the Subscription Date, the Subscriber has received all
necessary information to enable the Subscriber to make payment in accordance
with Clause 6 (Payment of The Subscription Price - Registration) of this
Agreement; and

 

 

(c)on the Subscription Date no Event of Default is continuing or would result
from the Issue.

 

 

5MANDATORY CANCELLATION

 

 

If it becomes unlawful in any applicable jurisdiction for the Subscriber to
perform any of its obligations as contemplated by this Agreement, to subscribe
the Bonds and/or to pay that portion of the Subscription Price which is
attributable to its Commitment, the Commitments shall be immediately and
automatically cancelled.

 

 

6PAYMENT OF THE SUBSCRIPTION PRICE - REGISTRATION

 

 

6.1Subscription Price

 

 

The subscription price, in respect of the Subscriber, payable in euros, as
regards the Bonds shall be equal to 100% (one hundred per cent) of the aggregate
Nominal Value of the Bonds issued on the Subscription Date and to be subscribed
by the Subscriber (the “Subscription Price”).

 

 

6.2Payment of the Subscription Price

 

 

Subject to the Terms and Conditions, on the Subscription Date, the Subscriber
shall:

 

 

(a)fund through its Participation Office an amount equal to the Subscription
Price which is attributable to its Commitment immediately prior to the Issue;
and

 

 

(b)wire transfer such amount to the account the coordinates of which shall have
been designated by the Issuer for that purpose in the Subscription Notice.

 

 

6.3Registration of the Bonds

 

 

Immediately upon being informed by the Subscriber that it has performed its
obligations under Clause 6.2 (Payment of the Subscription Price) above, the
Issuer shall (i) register the Bonds in the name of the relevant Subscriber in
its register of bondholders and (ii) issue a certified copy of such register to
the Bondholder.



 



 6

  



 



7APPLICATION OF THE SUBSCRIPTION PRICE

 

 

7.1Purpose

 

 

The Issuer undertakes to use the proceeds of the Subscription Price of the Bonds
to finance the acquisition by the Issuer of 100% of the share capital, voting
rights and financial rights of the Project Company plus the intragroup loan
granted by the Seller to the Project Company for a total consideration defined
in the SPA and the SPA Addendum.

 

 

7.2No monitoring

 

 

The Subscriber is not bound to monitor or verify the application of the
Subscription Price of the Bonds and shall be entitled to assume that the
Subscription Price has been applied in accordance with Clause 7.1 (Purpose).

 

 

8TRANSFER BY THE SUBSCRIBER

 

 

The Subscriber may not transfer any rights or obligations under this Agreement
to any entity without the prior written approval of the Issuer.

 

 

Notwithstanding the above, the Issuer hereby authorises any transfer to any
company managed by RGreen Invest or an Affiliate of RGreen Invest .

 

 

9REPRESENTATIONS

 

 

The Issuer makes to the Subscriber, on the date of this Agreement all the
representations and warranties set out in this clause 10 (Representations) of
the Terms and Conditions as if they were incorporated into this Agreement,
mutatis mutandis.

 

 

10CONDUCT OF BUSINESS BY THE SUBSCRIBER

 

 

No provision of this Agreement will:

 

 

(a)interfere with the right of the Subscriber to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit, save as provided in the Terms and
Conditions;

 

 

(b)oblige the Subscriber to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 

 

(c)oblige the Subscriber to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

 

11CURRENCY OF ACCOUNT

 

 

(a)Subject to paragraphs (b) and (c) below, euro is the sole currency of account
and payment for any sum due to and from the Issuer under this Agreement.

 

 

(b)Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.



 



 7

  



 



(c)Any amount expressed to be payable in a currency other than euro shall be
paid in that other currency.

 

 

12NOTICES

 

 

12.1Subject to mandatory provisions of law, any communication to be made under
or in connection with this Agreement shall be made in English, in writing and,
unless otherwise stated, may be made by electronic mail or letter.

 

 

12.2The address and electronic mail address (and the department or officer, if
any, for whose attention the communication is to be made) of the Parties for any
communication or document to be made or delivered under or in connection with
the Finance Documents are specified in Schedule 5 (Notices).

 

 

12.3Save as expressly provided herein, any communication or document made or
delivered by one person to another under or in connection with this Agreement
will only be effective:

 

 

(a)if by way of electronic mail, when actually received in readable form; or

 

 

(b)if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address.

 

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 12.2, if addressed to that department or officer.

 

 

12.4Any communication or document to be made or delivered to the other Party
will be effective only when actually received by it and then only if it is
expressly marked for the attention of the department or officer specified as
part of its address details under Clause 12.2 above (or any substitute
department or officer as it shall specify for this purpose).

 

 

12.5Promptly upon receipt of notification of an address and electronic mail
address or change of address or electronic mail address pursuant to Clause 12.2
or changing its own address, electronic mail or address, the relevant Party
shall notify the other Party.

 

 

13PARTIAL INVALIDITY

 

 

If, at any time, any provision of this Agreement is or becomes illegal, invalid
or unenforceable in any respect under any law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

 

14REMEDIES AND WAIVERS

 

 

No failure to exercise, nor any delay in exercising, on the part of the
Subscriber, any right or remedy under this Agreement shall operate as a waiver,
nor shall any single or partial exercise of any right or remedy prevent any
further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.



 



 8

  



 



15AMENDMENTS AND WAIVERS - SUBSCRIBER’S CONSENT

 

 

Any term of this Agreement may be amended or waived only with the consent of the
Subscriber and the Issuer and any such amendment or waiver will be binding on
all the Parties.

 

 

16DURATION

 

 

16.1Termination

 

 

Subject to Clause 16.2 (Survival) below, this Agreement shall terminate (i) upon
subscription in full of the Bonds in accordance with this Agreement, (ii)
otherwise following a mandatory cancellation in full in accordance with Clause 5
(Mandatory Cancellation) or, (iii) on the Long Stop Date if the Bonds have not
been issued before such date.

 

 

16.2Survival

 

 

The rights and obligations of the Parties under Clause 17 (Applicable Law and
Jurisdiction) inclusive shall survive completion of the Issue.

 

 

17APPLICABLE LAW AND JURISDICTION

 

 

17.1Governing Law

 

 

This Agreement (including this Clause 17), the Bonds and any related documents,
including any non-contractual obligations arising hereunder or in connection
herewith, are subject to and shall be construed in accordance with Dutch law.

 

 

17.2Jurisdiction

 

 

All disputes (including this Clause 17) arising between the parties concerning
the validity, interpretation or performance of this Agreement and any
non-contractual obligation arising out of or in connection with this Agreement
shall be settled at first instance exclusively by the court (rechtbank) of
Amsterdam.



 



 9

  



 

SCHEDULE 1

 

SUBSCRIBER

 

 



Name of Subscriber

Commitment (euro)

[*]

EUR 2,150,000

TOTAL

EUR 2,150,000



 



 10

  



 

SCHEDULE 2

 

TERMS AND CONDITIONS

 



 11

  



 

AEN 01 B.V.

 

A private limited liability company (besloten vennootschap met beperkte
aansprakelijkheid) incorporated under the laws of the Netherlands, having its
corporate seat in Amsterdam, the Netherlands, having its registered address at
Evert van de Beekstraat 104, The Base B, 1118 CN, Schiphol, registered with the
trade registry of the Chamber of Commerce under number 75068370.

 

TERMS AND CONDITIONS

 

in relation to EUR 2,150,000 convertible bonds issue

 



 12

  



 

Index

 

Clause Page

 

Contents

 

 



1

DEFINITIONS AND INTERPRETATION

 

14

 

2

THE BONDS

 

23

 

3

REDEMPTION

 

24

 

4

CONVERSIO

 

25

 

5

INTEREST

 

26

 

6

DEFAULT INTEREST

 

27

 

7

TAX INDEMNITIES

 

28

 

8

MITIGATION BY THE BONDHOLDERS

 

30

 

9

COSTS AND EXPENSES

 

30

 

10

REPRESENTATIONS

 

31

 

11

INFORMATION UNDERTAKINGS

 

34

 

12

UNDERTAKINGS

 

36

 

13

ACCOUNTS

 

41

 

14

EVENTS OF DEFAULT

 

 42

 

15

LIMITED RECOURSE AGAINST THE BONDHOLDER

 

 45

 

16

OFFER OF BONDS AND CHANGES TO THE BONDHOLDERS

 

 46

 

17

NO CHANGE OF THE ISSUER

 

 48

 

18

PAYMENT MECHANICS

 

 49

 

19

SET-OFF

 

 49

 

20

PASSING OF TIME

 

 49

 

21

GOVERNING LAW

 

 50

 

22

SUBMISSION TO JURISDICTION

 

50

 

SCHEDULE 1 FORM OF TRANSFER AGREEMENT

 

 

 



 



 13

  



 

SECTION 1 INTERPRETATION

 

1DEFINITIONS AND INTERPRETATION

 

 

1.1Definitions

 

 

In these Terms and Conditions:

 

 

“Account Bank” means any bank appointed to be the Account Bank pursuant to
Clause 13.1 (General account provisions), in the books of which is opened the
Issuer Bank Account.

 

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

 

“Alternus Energy Inc.” means, a company incorporated under the laws of the State
of Nevada, having its registered address at One World Trade Center, Suite 8500,
NY 10007, New York, the United States of America, registered with the secretary
of state of the State of Nevada, United States of America under number
E0837352006-2.

 

 

“Authorisations” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

 

“Available Cash for Distributions” has the meaning given to it in Clause 13.2
(Issuer Bank Account).

 

 

“Base Currency” or “€” or “EUR” means Euro.

 

 

“Bond” means each convertible bond issued pursuant to and governed by these
Terms and Conditions and the Subscription Agreement.

 

 

“Bondholders” means, at any time, the holders of the Bonds, and “Bondholder”
means any one of them.

 

 

“Bondholder Regulations” means the rules and regulations applicable to the
Bondholder, including the constitutional documents of the Bondholder (règlement
du fonds), the relevant provisions of the French Monetary and Financial Code
(Code monétaire et financier), the general regulations of the French financial
market’s authority (règlement général de l’autorité des marchés financiers
(AMF)) and its implementing instructions and recommendations.

 

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Netherlands in addition, a TARGET Day.

 

 

“Business Plan” means the last Business Plan related to the Issuer and to the
Project Company agreed between the Issuer and the Bondholder provided at the
signature date of the Subscription Agreement and as set out in annex 6 (Business
Plan) of the Subscription Agreement. It is specified that such Business Plan can
be amended by the Issuer, subject to the prior and reasonable approval of the
Bondholder.

 

 

“Cash Waterfall” has the meaning ascribed to it in Clause 13.2(b) (Withdrawals
from the Issuer Bank Account).

 



 14

  



 



“Conversion Notice” has the meaning provided in clause 4 (Conversion).
“Conversion Right” has the meaning provided in clause 4 (Conversion).
“Distribution” means



 



 

(a)any payment or other distribution (or interest on any unpaid dividend or
other distribution) (whether in cash or in kind) declared, paid or made on or in
respect of the shares (or any class thereof) in the Issuer; or

 

 

 

 

(b)any repayment or distribution of any dividend or share premium reserve by the
Issuer; or

 

 

 

 

(c)any payment of interest, principal or any other amount owed by the Issuer to
any Affiliate or to any person on its behalf, whether in cash or in kind,
including any purchase by the Issuer of such Financial Indebtedness; or

 

 

 

 

(d)any payment or discharge by way of set-off, counterclaim or otherwise in
respect of Financial Indebtedness made by the Issuer to an Affiliate; or

 

 

 

 

(e)any payment of any management fees to be paid by the Issuer to the
Shareholder.



 



“Event of Default” means any event or circumstance specified as such in Clause
14 (Events of Default).

 

 

“Finance Documents” means the Subscription Agreement, any Subscription Notice,
these Terms and Conditions, the Security Documents, and any other document
designated as such by the Issuer and the Bondholder.

 

 

“Financial Indebtedness” means any indebtedness for or in respect of:



 



 

(a)moneys borrowed;

 

 

 

 

(b)any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 

 

 

 

(c)any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

 

 

 

 

(d)the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with the GAAP, IFRS, be treated as a finance or
capital lease;

 

 

 

 

(e)receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 

 

 

 

(f)any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 

 

 

 

(g)any derivative transaction entered into in connection with protection against
or benefit from fluctuation in any rate or price (and, when calculating the
value of any derivative transaction, only the marked to market value shall be
taken into account);



 



 15

  



 



 

(h)any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution; and

 

 

 

 

(i)the amount of any liability in respect of any guarantee or indemnity for any
of the items referred to in paragraphs (a) to (g) above.



 



“Financial Statements” means the annual financial statements relating to the
Issuer.

 

 

“Financial Year” means in relation to an entity, the annual accounting period of
such entity ending on a calendar year-end.

 

 

“First Interest Payment Date” means 31 December 2020.

 

 

“GAAP” means in relation to the Shareholder, the Issuer and the Project Company,
the generally accepted accounting principles in Netherlands, and for any new
shareholder, in their jurisdiction of incorporation.

 

 

“General Meeting” means a general meeting of the Bondholders.

 

 

“Holding Company” means, in relation to a company, corporation or other legal
entity, any other company, corporation or other legal entity in respect of which
it is a Subsidiary.

 

 

“IFRS” means International Financial Reporting Standards issued by the
International Accounting Standards Board.

 

 

“Interest” has the meaning given to it in paragraph (a) of Clause 5.1
(Calculation of Interest). “Interest Payment Date” has the meaning ascribed to
it in Clause 5.3 (Payment of Interest).

 

 

“Interest Period” means each period in respect of which Interest is calculated
in accordance with Clause 5.2 (Interest Periods) and in relation to any Unpaid
Sum, each period determined in accordance with Clause 6 (Default Interest).

 

 

“Issue” has the meaning given to it in the Subscription Agreement. “Issue Date”
means the date on which the Bonds are issued.

 

 

“Issuer” means AEN 01 B.V., a private limited liability company (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the laws of the
Netherlands, having its corporate seat in Amsterdam, the Netherlands, having its
registered address at Evert van de Beekstraat 104, The Base B, 1118 CN,
Schiphol, registered with the trade registry of the Chamber of Commerce under
number 75068370.

 

 

“Issuer Bank Account” means the account to be opened by the Issuer and to be
held by the Issuer with the Account Bank and to be operated in accordance with
Clause 13 (Accounts).

 

 

 

[*]



 



 16

  



 



“Material Adverse Effect” means any effect resulting from any event or
circumstance (or any combination thereof) which in each case is or could
reasonably be expected to be materially adverse to the Project or the business
or the assets or the financial situation of the Issuer or the Project Company
and, at the same time, adverse to:



 



 

(a)the ability of the Issuer to perform its obligations under any Transaction
Document to which it is a party to;

 

 

 

 

(b)the legality, validity or enforceability of any Transaction Document or the
rights of any Bondholder under any relevant Finance Document;

 

 

 

 

(c)the validity, perfection or priority of or enforceability of any security
interest created pursuant to any Security Document.



 



“Maturity Date” means the date falling eight (8) years after the Issue Date.

 

 

“Nominal Value” has the meaning which is ascribed to it in Clause 2.1 (Number
and denomination).

 

 

“Non-Cooperative Jurisdiction” means an “Etat ou territoire non coopératif”
(non- cooperative state or territory) as set out in the list referred to in
Article 238-0 A of the French Code général des impôts, as such list may be
amended from time to time.

 

 

“Participation” means, at any given date, for any Bondholder, and as the context
requires, either: (i) the number of Bonds held by that Bondholder; (ii) the
number of Bonds held by that Bondholder compared to the total number of Bonds
then outstanding; or (iii) the proportion borne by such Bondholder’s share of
the Principal to the total of the Principal.

 

 

“Participation Office” means the office or offices of a Bondholder as the office
or offices through which it will hold the outstanding Bonds which are registered
in its name.

 

 

“Party” means the Issuer and each Bondholder.

 

 

“Principal” means, at any time, the aggregate of the Nominal Value of the Bonds.
“Permitted Financial Indebtedness” means Financial Indebtedness:



 



 

(a)arising under any Finance Document;

 

 

 

 

(b)arising under the Project Facility Agreement and any finance documents
related to the Project Facility Agreement; and

 

 

 

 

(c)any other Financial Indebtedness created with the prior written consent of
the Bondholder.



 



“Permitted Security” means:



 



 

(a)any Security created pursuant to any Security Document;

 

 

 

 

(b)any Security created pursuant to the Project Facility Agreement and any
finance documents related to the Project Facility Agreement (including any
hedging agreement);



  



 17

  



 



 

(c)any Security arising under the general banking conditions (algemene
bankvoorwaarden) of any member of the Dutch Banking Association; or

 

 

 

 

(d)any lien arising by operation of law in any jurisdiction.



 



“Permits” means each permit, consent, concession, authorisation licence or
approval by any authority or person necessary or expedient for the construction
and the operation of the Solar Park and for the business of the Project Company.

 

 

“PPA” means the long-term power purchase agreement for the purchase of all
electricity produced by the Solar Park, together with its related subsidy, as
well as any future agreements, in terms acceptable for the Bondholders.

 

 

“Project” means the project relating to the financing, construction,
installation, commissioning, operation and maintenance of the Solar Park on the
Site, and selling all electricity produced by the Project Company (except that
fraction necessary for the electrical consumption of the Solar Park).

 

 

“Project Documents” means the PPA, any operating and maintenance agreement and
any engineering procurement construction contract.

 

 

“Project Company” has the meaning given to it in the Subscription Agreement.
“Project Event” means:



 



 

(A)any of the following events with respect to any Authorisation required by
applicable law, which is material for the construction, connection and operation
of the Project (including, without limitation any environmental permit):

 

 

 

 

(a)any such Authorisation is not obtained or effected by the time in which it is
required for the purpose of implementing the Project;

 

 

 

 

(b)a prejudicial modification or amendment of such Authorisation in any material
respect without the prior consent of the Bondholder; or

 

 

 

 

(c)any actual or threatened in writing annulment, cancellation, revocation,
repudiation, termination or suspension of any such Authorisation by any
competent authority or third party legal action or such Authorisation ceasing to
be in full force and effect.

 

 

 

 

(B)the Warranted Performance Ratio as defined in the EPC contract dated 24
October 2018 by and between Zonnepark Rilland B.V. and Coöperatieve Unisun
Energy U.A. has not been achieved and has not been duly compensated.



 



“Project Facility Agreement” means the Dutch law senior facility agreement dated
24 October 2018 entered into between, among others, the Project Company and
Coöperatieve Rabobank U.A. in connection with the Project.

 

 

“Protected Party” means a Bondholder which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.



 



 18

  



 



“Qualifying Bondholder” means a Bondholder which fulfils the conditions imposed
by Dutch law in order for a payment of interest not to be subject to (or as the
case may be, to be exempt from) any Tax Deduction, subject to the completion of
any necessary procedural formalities.

 

 

“Register” has the meaning given to this term in Clause 16.1 (Transfer of
Bonds).

 

 

“Sanctions” means any sanctions, embargoes, freezing provisions, prohibitions or
other restrictions relating to trading, doing business, investment, exporting,
financing or making assets available (or other activities similar to or
connected with any of the foregoing):



 



 

(a)imposed by law or regulation of the Council of the European Union, the United
Nations or its Security Council or the United States of America regardless of
whether the same is or is not binding on the Issuer; or

 

 

 

 

(b)otherwise imposed by any law or regulation binding on the Issuer or to which
the Issuer is subject (which shall include without limitation, any
extra-territorial sanctions imposed by law or regulation of the United States of
America).



 



“Sanctioned Person” means any person (whether designated by name or by reason of
being included in a class of persons) against whom Sanctions are directed.

 

 

“Security” means a mortgage, charge, pledge, lien (privilèges) or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect.

 

 

“Security Agreement” means the security agreements to be entered on or about the
Signing Date into between, the Issuer and the Bondholder pursuant to which the
Issuer grants a first ranking pledge over (i) the shares issued by the Issuer,
(ii) the receivables resulting from any shareholder loans granted by the
Shareholder to the Issuer, and (ii) the Issuer Bank Account, for the benefit of
the Bondholder.1

 

 

“Security Documents” means, at the Signing Date, the Shares Pledge Agreement,
the Shareholder Loan Pledge Agreement, the Security Agreement, and, after the
Signing Date, any document evidencing or creating Security (including the Shares
Pledge Agreement, the Security Agreement), agreed between the Issuer and the
Bondholders, to secure any obligation of the Issuer to the Bondholders under the
Finance Documents.

 

 

“Shares Pledge Agreement” means the share pledge agreement in relation to the
Issuer’s shares held by the Shareholder and entered into on or about the Signing
Date between, inter alios, the Shareholder as pledgor and the Bondholder as
beneficiary, pursuant to which the Shareholder grant a first ranking pledge over
the shares held in the Issuer to the benefit of the Bondholder.

 

 

“Shareholder” means, at the Subscription Date, Alternus Energy Inc., and any
other entity that becomes a shareholder of the Issuer in accordance with the
terms of the Finance Documents.

 

 

“Signing Date” means the date on which the Subscription Agreement is signed by
the Issuer and the Bondholder.



 



 19

  



 



“Site” means, collectively, the parcels of land upon which the Solar Park is
constructed and operated in accordance with the building permits and the
facility licence located in Kreekrakweg 4, 4411 SM Rilland, Netherlands.

 

 

“Solar Park” means the solar park project with a permitted maximum installed
effect of 11.75 MWp, located in Rilland in the Netherlands.

 

 

“Subscription Agreement” means the subscription agreement entered into between,
inter alios, the Issuer and the Bondholder and relating to the issue and
subscription of the Bonds.

 

 

“Subscription Date” has the meaning given to it in the Subscription Agreement.
“Subscription Notice” has the meaning given to it in the Subscription Agreement.

 

 

“Subsidiary” means in relation to any company, corporation or other legal
entity, a company, corporation or other legal entity:



 



 

(a)which is controlled, directly or indirectly, by the Holding Company;

 

 

 

 

(b)more than half the issued share capital of which is beneficially owned,
directly or indirectly, by the Holding Company; or

 

 

 

 

(c)which is a subsidiary of another Subsidiary of the Holding Company,



 



and, for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to determine
the composition of the majority of its board of directors or equivalent body.

 

 

“SPA” has the meaning given to it in the Subscription Agreement.

 

 

“SPA Addendum” has the meaning given to it in the Subscription Agreement.

 

 

“TARGET 2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilises a single shared platform and which was
launched on 19 November 2007.

 

 

“TARGET DAY” means any day on which TARGET2 is open for the settlement of
payments in euro.

 

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest amount payable in connection
with any failure to pay or any delay in paying any of the same).

 

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 

 

“Tax Payment” means either the increase in a payment made by the Issuer to a
Bondholder under a payment under Clause 7 (Tax Indemnities).

 

 

“Terms and Conditions” means these terms and conditions governing the Bonds.



 



 20

  



 



“Transaction Documents” means the Finance Documents, the Project Facility
Agreement and any documents considered as “Finance Document” (as such term
defined in the Project Facility Agreement) under the Project Facility Agreement.

 

 

“Transfer Agreement” means an agreement substantially in the form set out in
Schedule 1 (Form of Transfer Agreement) or any other form agreed between the
Bondholder and the Issuer.

 

 

“Unpaid Sum” means any sum due and payable but unpaid by the Issuer under the
Finance Documents.

 

 

“VAT” means value added tax as provided under European Union law.

 

 

“Waiver Letter” means the waiver and confirmation letter from Zonnepark Rilland
B.V. to Coöperatieve Rabobank U.A. dated 19 December 2019.

 

 

1.2Construction

 

 

(a)Unless a contrary indication appears, any reference in these Terms and
Conditions to:



 



 

(i)any “Bondholder”, any “Party”, and the “Bondholder” shall be construed so as
to include its successors in title, permitted assigns and permitted transferees;

 

 

 

 

(ii)“assets” includes present and future properties, revenues and rights of
every description;

 

 

 

 

(iii)a “corporate reconstruction” includes, in relation to any company any
contribution of part of its business or assets in consideration of shares and
any demerger implemented, as applicable, in accordance with the Dutch civil
code;

 

 

 

 

(iv)a “guarantee” includes:



 



 

 

(A)any guarantee which is independent from the debt to which it relates;

 

 

 

 

 

 

(B)any other obligation, direct or indirect, actual or contingent, to purchase
or assume any indebtedness of any person or to make an investment in or loan to
any person or to purchase assets of any person where, in each case, such
obligation is assumed in order to maintain or assist the ability of such person
to meet its indebtedness;



 



 

(v)a “merger” includes any merger implemented, as applicable, in accordance with
the Dutch civil code;

 

 

 

 

(vi)a “Finance Document” or any other agreement or instrument is a reference to
that Finance Document or other agreement or instrument as amended, novated,
supplemented, extended, restated or replaced;

 

 

 

 

(vii)“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;



 



 21

  



 



 

(viii)a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any joint venture, consortium or
grouping (whether or not having separate legal personality);

 

 

 

 

(ix)a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law but, if not having force of
law, which persons or entities in the industry are accustomed to comply with) of
any governmental, intergovernmental or supranational body, agency, department or
regulatory, self- regulatory or other authority or organisation;

 

 

 

 

(x)a “security interest” includes any type of security and transfer by way of
security;

 

 

 

 

(xi)audited financial statements of a company giving a “true and fair view” of
its financial condition means that these audited financial statements comply
with the requirements of GAAP.

 

 

 

 

(xii)“shares” or “share capital” includes equivalent ownership interests and
“shareholder” and similar expressions shall be construed accordingly;

 

 

 

 

(xiii)“trustee, fiduciary and fiduciary duty” has in each case the meaning given
to such term under any applicable law;

 

 

 

 

(xiv)unless the context otherwise requires, words in the singular shall include
the plural and in the plural shall include the singular;

 

 

 

 

(xv)a provision of law is a reference to that provision as amended or
re-enacted; and

 

 

 

 

(xvi)a time of day is a reference to Paris time.



 



(b)Section, Clause and Schedule headings are for ease of reference only.

 

 

(c)Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in these Terms and
Conditions.

 

 

(d)An Event of Default is “continuing” if it has not been remedied or waived.

 

 

(e)Words appearing herein in the French language shall have the meaning ascribed
to them under Dutch law, which shall prevail over the translation of the same
into English set out herein.

 

 

(f)The Schedules to these Terms and Conditions form an integral part of this
Terms and Conditions.



 



 22

  



 

SECTION 2

 

TERMS AND CONDITIONS OF THE BONDS

 

2THE BONDS

 

 

2.1Number and denomination

 

 

(a)The Issue, in an amount of two million one hundred fifty thousand Euros (EUR
2,150,000), is composed of 21 Bonds issued.

 

 

(b)Each Bond is issued with a minimal nominal value of one hundred thousand Euro
(EUR 100,000) (the “Nominal Value”).

 

 

(c)The Bonds may be converted into shares of the Issuer as described in clause 4
(Conversion) below.

 

 

(d)The Issue shall be made by private placing and shall not constitute an offer
to the public as defined under Regulation (EU) 2017/1129 of the European
Parliament and of the Council of 14 June 2017 on the prospectus to be published
when securities are offered to the public or admitted to trading on a regulated
market.

 

 

(e)In accordance with the resolutions of the board of managers of the Issuer,
the issuance of the Bonds has been authorised and the subscription of the Bonds
has been reserved to the benefit of the Bondholder.

 

 

2.2Nature and form of the Bonds

 

 

(a)The Bonds shall be in registered form.

 

 

(b)Each Bond shall be shown as an entry in the name of the relevant holder in
the books of the Issuer. No title deed or other certificate shall be or is
required to be issued in respect of the Bonds.

 

 

2.3Date of issue and subscription price

 

 

(a)The Bonds shall be issued on the Issue Date. Each Bond shall be issued at a
price equal to the Nominal Value.

 

 

(b)The subscription price in respect of the Bonds shall be fully paid up on the
Subscription Date.

 

 

(c)The Bonds shall not be issued after the Long Stop Date.

 

 

2.4Purpose

 

 

The Issuer undertakes to use the proceeds of the Subscription Price of the Bonds
in accordance with the Subscription Agreement.

 



 23

  



 

SECTION 3

 

REDEMPTION AND CONVERSION

 

3REDEMPTION

 

 

3.1Redemption - Maturity

 

 

(a)As from 31 December 2019 (included), the Bonds shall be redeemed annually on
each Interest Payment Date, at an amount:

 

 

(i)equal to minimum 5% of the Principal of all the Bonds subscribed on the
Subscription Date (the “Minimum Annual Redemption Amount”); and

 

 

 

 

(ii)not exceeding 13% of the Principal of all the Bonds subscribed on the
Subscription Date (the “Maximum Annual Redemption Amount”).

 



(b)It is specified that in the event a Maximum Annual Redemption Amount is not
reimbursed any given year, the Issuer shall be allowed to reimburse, the
following year, an amount equal to up to 13% of the Principal increased by the
difference between 13% of the Principal and the amount actually redeemed the
previous year.

 

 

(c)Unless previously redeemed, converted in accordance with clause 4
(Conversion) and cancelled as provided below, the Issuer shall redeem the Bonds
in full, on the Maturity Date.



 

3.2Full Voluntary Redemption

 

 

(a)As from the date falling five (5) years after the Subscription Date, the
Bonds may, at the option of the Issuer, be fully redeemed on an Interest Payment
Date, at an amount equal to the then Outstanding Principal of the Bonds, subject
to the payment of an early redemption penalty (the “Early Redemption Penalty”).

 

 

(b)the Early Redemption Penalty shall be calculated as follows:

 

 

(i)the 5th year: penalty equals to twelve (12) months of Interests calculated on
the basis of the Principal at the date of the Issue;

 

 

 

 

(ii)the 6th year: penalty equals to six (6) months of Interests calculated on
the basis of the Principal at the date of the Issue; and

 

 

 

 

(iii)the 7th and 8th years: no penalty will be applied.

 

3.3Redemption at the option of Bondholders due to illegality

 

 

If, in any applicable jurisdiction, it becomes unlawful for any Bondholder to
hold the Bonds or it becomes unlawful for any Affiliate of a Bondholder for that
Bondholder to do so for a reason not attributable to the Bondholder confirmed by
a judgement:

 

 

(a)that Bondholder shall promptly notify the Issuer upon becoming aware of that
event; and

 

 

(b)the Issuer shall redeem the Bonds held by that Bondholder on the date
specified by the Bondholder in the notice delivered to the Issuer (being no
earlier than the last day of any applicable grace period permitted by law) at a
price equal to 100 per cent of their principal amount together with Interest
accrued to such date.

 



 24

  



 



(c)the Bondholder and the Issuer shall in good faith negotiate in order to find
an alternative structure of financing.

 

 

It is therefore understood that if it becomes unlawful for any Bondholder to
hold the Bonds or it becomes unlawful for any Affiliate of a Bondholder for that
Bondholder to do so for a reason attributable to the Bondholder confirmed by a
judgement, this Clause 3.3 (Redemption at the option of Bondholders due to
illegality) does not apply.



 

3.4Mandatory redemption

 

 

(a)Change of control - Issuer

 

 

Except in accordance with the provisions of paragraph (c) of Clause 12.4
(Corporate reconstruction) if the Issuer is not or ceases to be directly or
indirectly controlled by the Shareholder or a sale of all or substantially all
assets of the Issuer (whether in a single transaction or a series of related
transactions) in each case without the prior written consent of the Bondholder
occurs, the Bondholder is entitled to request to the Issuer the prepayment of
the Principal of the Bonds and related interests in full within ten (10)
Business Days of such demand.

 

 

(b)Change in shareholding of the Project Company

 

 

If the share capital, voting rights or financial rights of the Project Company
or the shareholder loan granted by the Issuer to the Project Company is not or
cease to be 100% owned by the Issuer or a sale of all or substantially all
assets of the Project Company (whether in a single transaction or a series of
related transactions) in each case without the prior written consent of the
Bondholder occurs, the Bondholder is entitled to request to the Issuer the
prepayment of the Principal of the Bonds and related interests in full within
ten (10) Business Days of such demand.

 

 

3.5Notice of early redemption

 

 

Any notice of early redemption given by any Party under this Clause 3
(Redemption) shall be irrevocable and, unless a contrary indication appears in
these Terms and Conditions, specify the date or dates upon which the relevant
early redemption is to be made.

 

 

3.6Cancellation upon redemption

 

 

Any Bonds redeemed in accordance with these Terms and Conditions will
immediately be cancelled with the effect that the Bondholder has no further
rights in respect of such cancelled Bonds (including, without limitation, any
Conversion Right). Any cancellation of Bonds shall be reflected in the Register.

 

 

4CONVERSION

 

 

Subject to and as provided in these Terms and Conditions, the Bondholder shall
have the right to require the conversion of all of their Bonds into new shares
of the Issuer credited as fully paid (a “Conversion Right”) at any time
following the occurrence of an Event of Default which is not cured within the
applicable cure period provided for in these Terms and Conditions, by sending a
request for conversion (the “Conversion Request”) to the Issuer.

 



 25

  



 



The percentage of the share capital of the Issuer to be held by the Bondholder
upon exercise of the Conversion Right is referred to as the “Conversion Ratio”.

 

 

The Conversion Ratio of the Bonds will be determined as follows:



 



Year of conversion

2019

2020

2021

2022

2023

2024

2025

2026

2027

Conversion Ratio

96%

94%

92%

90%

87%

84%

80%

76%

72%



  

At each conversion date, the number of shares to be newly created should be
calculated through the following formula:

 



Number of shares to be newly created = (Conversion Ratio * Initial
Number)/(1-Conversion Ratio)



 

For purposes of this paragraph “Initial Number” means 100 shares in the capital
of the Issuer.

 

5INTEREST

 

 

5.1Calculation of Interest

 

 

(a)The Bonds shall bear interest (the “Interest”) for each Interest Period at a
percentage rate per annum (the “Base Interest Rate”) equal to 8% subject to and
in accordance with the terms and provisions of Clause 5 (Interest).

 

 

(b)Interest shall be calculated on the basis of (i) the exact number of days
elapsed during the relevant Interest Period (the last day being excluded) and by
reference to a year of 365 (as the case may be) days (actual/actual) and (ii)
the Principal from time to time (on a pro rata temporis basis) during the
relevant Interest Period.

 

 

(c)The Issuer shall as soon as practicable notify the Bondholder of the amount
of interest payable under each Interest Period.

 

 

5.2Interest Periods

 

 

(a)The first Interest Period shall begin on the Subscription Date, and each
following Interest Period shall begin on the last day of the preceding Interest
Period.

 

 

(b)Each Interest Period shall have a duration of one year, and the last Interest
Period shall end on the Final Maturity Date.

 

 

(c)By exception to paragraph (b) above, the first Interest Period shall begin on
the Subscription Date and shall end on the First Interest Payment Date.

 

 

5.3Payment of Interest

 

 

(a)Each Interest shall be payable annually in arrears on 31 December of each
year, commencing on 31 December 2020 (each, an “Interest Payment Date”).

 

 

(b)Interest accrued with respect to each Interest Period shall be paid by the
Issuer on the last day of such Interest Period.

 



 26

  



 



(c)Any Interest accrued which is due and payable but unpaid on its due date
shall be compounded on an annual basis and shall be added to the Nominal Value
of each relevant Bond.

 

 

5.4Non-Business Days

 

 

if the Maturity Date does not fall on a date which is a Business Day, payments
which should have been made on the Maturity Date shall be made in full on the
immediately preceding Business Day.

 

 

6DEFAULT INTEREST

 

 

If the Issuer fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue, to the fullest extent permitted by law, on
the overdue amount from the due date up to the date of actual payment (both
before and after judgment), shall be compounded on an annual basis and shall be
added to the Nominal Value of each relevant Bond.



 



 27

  



 

SECTION 4

 

ADDITIONAL PAYMENT OBLIGATIONS

 

7TAX INDEMNITIES

 

 

Unless a contrary indication appears, in Clause 7 (Tax Indemnities) a reference
to “determines” or “determined” means a determination made on a reasonable basis
taking into account standard market practice.

 

 

7.1Tax Gross-Up

 

 

(a)The Issuer shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

 

 

 

(b)The Issuer shall promptly upon becoming aware that it must make a Tax
Deduction (or that there is any change in the rate or the basis of a Tax
Deduction) notify the Bondholder accordingly.

 

 

 

 

(c)If a Tax Deduction is required by law to be made by or on behalf of an
Issuer, the amount of the payment due from the Issuer shall be increased to an
amount which (after making any Tax Deduction) leaves an amount equal to the
payment which would have been due if no Tax Deduction had been required.

 

 

 

 

(d)If the Issuer is required to make a Tax Deduction, the Issuer shall make that
Tax Deduction and any payment required in connection with that Tax Deduction
within the time allowed and in the minimum amount required by law.

 

 

 

 

(e)Within thirty (30) days of making either a Tax Deduction or any payment
required in connection with that Tax Deduction, the Issuer shall deliver the
payment evidence reasonably satisfactory to the Bondholder that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.

 

 

 

 

(f)The Bondholder and the Issuer shall co-operate in completing any procedural
formalities necessary for the Issuer to obtain authorisation to make that
payment without a Tax Deduction.

 

7.2Tax Indemnity

 

 

(a)The Issuer shall (within thirty (30) Business Days of demand by the
Bondholder) pay to a Protected Party an amount equal to the loss, liability or
cost which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax including any new withholding tax
by that Protected Party in respect of a Finance Document.

 

 

(b)Paragraph (a) above shall not apply:

 



 

(i)to the extent a loss, liability or costs compensated for by an increased
payment under Clause 7.1 (Tax Gross Up);

 

 

 

 

(ii)with respect to any Tax assessed on a Bondholder:



   

 

(A)

under the law of the jurisdiction in which that Bondholder is incorporated or,
if different, the jurisdiction (or jurisdictions) in which that Bondholder is
treated as resident for tax purposes; or

 



 28

  



 



 

 

(B)under the law of the jurisdiction in which that Bondholder’s Participation
Office is located in respect of amounts received or receivable in that
jurisdiction,

 

 

 

 

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Bondholder; or



 



(c)A Protected Party making, or intending to make, a claim under paragraph (a)
above shall promptly notify the Issuer of the event which will give, or has
given, rise to the claim.

 

 

7.3Tax Credit

 

 

If the Issuer makes a Tax Payment and the relevant Bondholder determines that:

 

 

(a)a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

 

 

(b)that Bondholder has obtained, utilised and retained that Tax Credit,

 

 

the Bondholder shall, to the extent that it can do so without prejudice to the
retention of the amount of such Tax Credit, pay an amount to the Issuer which
that Bondholder determines will leave it (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Issuer. Nothing in this Clause 7.3 (Tax Credit) shall
interfere with the right of the Bondholder to arrange its affairs in whatever
manner it thinks fit, but any Bondholder shall undertake to claim relief from
its corporate profits or similar Tax liability in respect of such Tax in order
to apply such Tax Credit and disclose to the Issuer, at its request, any
information relating to the Tax Credit.

 

 

7.4Stamp taxes

 

 

The Issuer shall pay and, within thirty (30) Business Days of demand, indemnify
each Bondholder against any cost, loss or liability that Bondholder incurs in
the Netherlands in relation to all stamp duty, registration and other similar
Taxes payable in respect of any Finance Document, other than any such cost, loss
or liability arising in connection with (i) a voluntary registration made by any
Bondholder if such registration is not necessary to enforce the rights of such
Party or obligations of another Party under a Finance Document or (ii) a
voluntary assignment, transfer, novation or sub-participation by a Bondholder of
its interest under a Finance Document.

 

 

7.5Value added tax

 

 

(a)All amounts set out, or expressed to be payable under a Finance Document by
any Party to a Bondholder which (in whole or in part) constitute the
consideration for VAT purposes shall be deemed to be exclusive of any VAT which
is chargeable on such supply, and accordingly, subject to paragraph (c) below,
if VAT is chargeable on any supply made by any Bondholder to any Party under a
Finance Document, that Party shall pay to the Bondholder (in addition to and at
the same time as paying the consideration) an amount equal to the amount of the
VAT (and such Bondholder shall promptly provide an appropriate VAT invoice to
the Issuer).

 

 

(b)If VAT is or becomes chargeable on any supply made by any Bondholder (the
“Supplier”) to any other Bondholder (the “Recipient”) under a Finance Document,
and any Party other than the Recipient (the “Relevant Party”) is required by the
terms of any Finance Document to pay an amount equal to the consideration for
such supply to the Supplier (rather than being required to reimburse the
Recipient in respect of that consideration), such Party shall also pay to the
Supplier (in addition to and at the same time as paying such amount) an amount
equal to the amount of such VAT. The Recipient will promptly pay to the Relevant
Party an amount equal to any credit or repayment obtained by the Recipient from
the relevant tax authority which the Recipient reasonably determines is in
respect of such VAT.



 



 29

  



 



(c)Where a Finance Document requires any Party to reimburse a Bondholder for any
costs or expenses, that Party shall also at the same time pay and indemnify the
Bondholder against all VAT incurred by the Bondholder in respect of the costs or
expenses unless that Bondholder reasonably determines that it is entitled to
credit or repayment from the relevant tax authority in respect of VAT.

 

 

8MITIGATION BY THE BONDHOLDERS

 

 

8.1Mitigation

 

 

(a)Each Bondholder shall, in consultation with the Issuer, mitigate any
circumstances which arise and which would result (x) in any amount becoming
payable under, or pursuant to, or cancelled pursuant to Clause 7 (Tax
Indemnities), or (y) in any amount payable under a Finance Document becoming not
deductible for Dutch tax purposes by reason of that amount being (i) paid or
accrued to a Bondholder incorporated, domiciled, established or acting through a
Participation Office situated in a Non-Cooperative Jurisdiction or (ii) paid to
an account opened in the name of or for the benefit of that Bondholder in a
financial institution situated in a Non-Cooperative Jurisdiction including (but
not limited to) transferring its Bonds to another Affiliate or Participation
Office.

 

 

(b)Paragraph (a) above does not in any way limit the obligations of the Issuer
under the Finance Documents.

 

 

8.2Limitation of liability

 

 

The Issuer shall indemnify each Bondholder for all costs and expenses reasonably
and duly justified incurred by that Bondholder as a result of steps taken by it
under paragraph (a) of Clause 8.1 (Mitigation).

 

 

9COSTS AND EXPENSES

 

 

9.1Amendment costs & investigating costs

 

 

(a)If the Issuer requests an amendment, waiver or consent (whether positive or
negative) of or related to the Finance Documents, release or suspension of
rights under the Finance Documents (or any proposal for any of the same), it
shall, within ten (10) Business Days of demand by and in accordance with the
payment instructions made by the relevant Bondholder, reimburse the relevant
Bondholder for the amount of all costs and expenses (including agreed legal fees
and expenses and any value added tax thereon) reasonably incurred by that
Bondholder in responding to, evaluating, negotiating or complying with that
request or requirement.

 

 

(b)The Issuer shall reimburse the relevant Bondholder for the amount of all
costs and expenses (including agreed legal fees and expenses and any value added
tax thereon) reasonably incurred by that Bondholder in investigating any event
which such Bondholder can justify that it is an Event of Default.



 

9.2Enforcement costs

 

 

The Issuer shall, without delay after demand by and in accordance with the
payment instructions made by the relevant Bondholder, pay to that Bondholder (or
any person acting on their behalf) the amount of all costs and expenses
(including legal fees and expenses and any value added tax thereon) incurred by
that Bondholder (or any person acting on its behalf) in connection with the
enforcement of or the preservation of any rights under any Finance Document.

 



 30

  



 

SECTION 5

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

10REPRESENTATIONS

 

 

The Issuer makes the representations and warranties set out in this Clause 10
(Representations) to each Bondholder on the dates set out in Clause 10.20 (Times
when representations are made).

 

 

10.1Status

 

 

(a)The Issuer is a besloten vennootschap met beperkte aansprakelijkheid (private
limited liability company), duly incorporated and validly existing under Dutch
laws.

 

 

(b)The Shareholder has full, valid, direct and undisputed ownership of the
entire participation in the Issuer, free from any encumbrances and any other
third party rights, save for the securities granted to the Bondholder under the
Subscription Agreement, the Security Documents and under the Project Facility
Agreement (if any) and any documents considered as “Finance Document” (as such
term defined in the Project Facility Agreement) under the Project Facility
Agreement.

 

 

(c)It has the power to own its assets and carry on its business as it is being
conducted.

 

 

10.2Binding obligations

 

 

The obligations expressed to be assumed by it in each Transaction Document to
which it is a party and the Bonds are legal, valid, binding and enforceable
obligations.

 

 

10.3Non-conflict with other obligations

 

 

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents and the issue of the Bonds do not and will not conflict
with:

 

 

(a)any law or regulation applicable to the Issuer; or

 

 

(b)the constitutional documents of the Issuer;

 

 

(c)any agreement or instrument binding upon it the Issuer or constitute a
default or termination event (however described) under any such agreement or
instrument or any possessory lien over its respective assets;

 

 

(d)any agreement signed by the Issuer.

 

 

10.4Power and authority

 

 

(a)It has the power to enter into, perform, and has taken all necessary action
to authorise its entry into, performance of, the Finance Documents to which it
is or will be a party, the transactions contemplated by those Finance Documents
and the Issue.

 

 

(b)No limit on its powers will be exceeded as a result of the borrowing, grant
of security or giving of guarantees or indemnities contemplated by the Finance
Documents to which it is a party or by the Issue.

 



 31

  



 



(c)No further corporate action of the Issuer is necessary to authorize these
Terms and Conditions and/or execution, performance and delivery of the Finance
Documents.

 

 

10.5Validity and admissibility in evidence

 

 

All authorisations and permits required or desirable to enable it lawfully to
enter into, exercise its rights and comply with its obligations in the
Transaction Documents to which it is a party have been obtained and are in full
force and effect, unless otherwise agreed in the Terms and Conditions.

 

 

10.6Insolvency

 

 

No corporate action, legal proceeding or other procedure or step described in
Clause 14.1(h) (Insolvency proceedings) has been taken or, to the knowledge of
the Issuer, is threatened in relation to the Issuer and none of the
circumstances described in Clause 14.1(g) (Insolvency) applies to the Issuer.

 

 

10.7No filing or stamp taxes

 

 

Under the laws of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration, notarial or
similar Taxes or fees be paid on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents.

 

 

10.8No default

 

 

No Event of Default is continuing or is reasonably likely to result with respect
to the Issuer from the Issue or the entry into, the performance of, or any
transaction contemplated by, any Finance Document.

 

 

10.9No misleading information

 

 

Any factual information provided in writing by the Issuer to the Bondholders was
true and accurate in all material respects as at the date it was provided or as
at the date (if any) at which it is stated.

 

 

10.10Financial statements

 

 

(a)The Financial Statements will be prepared in accordance with GAAP
consistently applied.

 

 

(b)The Financial Statements will represent a true and fair view of the financial
condition and operations of the Issuer as the end of and for the Financial Year.

 

 

(c)The accounting and corporate books and records of the Issuer and the
Shareholder, including without limitation the minutes and resolutions, are and
have been kept in an orderly and diligent manner and in compliance with
applicable laws and regulations, and accurately reflect all matters and
transactions required to be recorded therein, in all material respects.



 



 32

  



 

10.11No proceedings pending or threatened

 

 

No litigation, arbitration, administrative proceedings of or before any court,
arbitral body or agency, have been started in writing or, to its best knowledge,
threatened against the Issuer and the Shareholder.

 

 

10.12No breach of laws

 

 

The Issuer and the Shareholder have not breached any applicable laws or
regulation in a manner or to an extent that has or would be expected to have a
Material Adverse Effect.

 

 

10.13Taxation

 

 

(a)It is not overdue in the filing of any Tax returns and it is not overdue in
the payment of any amount in respect of Tax for a period not time-barred, unless
and only to the extent that:

 



 

(i)such payment is being contested in good faith;

 

 

 

 

(ii)adequate reserves are being maintained for those Taxes and the costs
required to contest them, which have been disclosed in the latest accounts of
it; and

 

 

 

 

(iii)such payment can be lawfully withheld.



 



(b)No claims or investigations against it exists with respect to Taxes such that
a liability of, or claim against it of fifty thousand euros (EUR 50,000) or more
is reasonably likely to arise.

 

 

(c)It is resident for tax purposes only in the jurisdiction of its
incorporation.



 

10.14Security and Financial Indebtedness

 

 

(a)No Security (except any Permitted Security) exists over all or any of the
present or future assets of it.

 

 

(b)It has no Financial Indebtedness outstanding other than as permitted by these
Terms and Conditions.

 

 

10.15Centre of main interests and establishments

 

 

For the purposes of Regulation (EU) 2015/848 of the European Parliament and the
Council of 20 May 2015 on insolvency proceedings (recast) (the “Regulation”),
its centre of main interest (as that term is used in Article 3(1) of the
Regulation) is not located in any jurisdiction other than the Netherlands.

 

 

10.16Documents

 

 

The documents provided to the Bondholders from time to time under the Finance
Documents in connection with the Issuer are true, complete and accurate, in each
case as at the date any such documents are provided to the Bondholders.

 



 33

  



 

10.17Pari passu ranking

 

 

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for those creditors whose claims are mandatorily preferred by laws of general
application to companies.

 

 

10.18Compliance with insurance obligations

 

 

The Issuer complies with all its insurance obligations and shall keep market
standard insurance in place.

 

 

10.19Representations related to the Project

 

 

(a)Authorisation and Permits

 

 

All Authorisations and Permits reasonably expected to be necessary by the
Project Company and the Bondholders for the construction, operation and
maintenance of the Project have been obtained and there is currently no pending
recourse against them.

 

 

(b)Property and project rights

 

 

All material assets and rights reasonably expected to be necessary by the
Project Company and the Bondholders for the construction, operation and
maintenance of the Project including (i) access to the Site and all relevant
rights of possession or occupation, way-leaves and other related rights and (ii)
all relevant rights with respect to intellectual property necessary for the
Project are available, by the appropriate time for the Project to be
implemented.

 

 

10.20Times when representations are made

 

 

(a)The representations and warranties set out in this Clause 10
(Representations) are:

 



 

(i)made on the Signing Date; and

 

 

 

 

(ii)made on the Issue Date.



 



(b)The representations and warranties set out in paragraphs (b) and (c) of
Clause 10.10 (Financial statements) are deemed to be made on the date each set
of financial statements is provided pursuant to Clause 11.1 (Financial
statements).

 

 

11INFORMATION UNDERTAKINGS

 

 

The undertakings in this Clause 11 (Information Undertakings) remain in force
from the Signing Date for so long as any amount is outstanding under the Finance
Documents.

 

 

11.1Financial statements and Issuer Bank Account statements

 

 

The Issuer shall supply the Bondholder as soon as the same become available, but
in any event within 120 days after the end of each Financial Year, and together
with the related auditors’ reports, with:



 



 

(i)its audited annual financial statements for that Financial Year (and for the
first time for the Financial Year ending on 31 December 2019); and



 



 34

  



 



 

(ii)any auditors’ statement, but in any case the auditors’ statement relating to
the audited consolidated financial statements; and



 



Each set of financial statements delivered by the Issuer pursuant to this Clause
shall be certified by a manager of the Issuer as fairly representing its
financial condition as at the date on which those financial statements were
drawn up.

 

 

The Issuer shall procure that each set of financial statements delivered
pursuant to this Clause is prepared using GAAP.

 

 

11.2Information: miscellaneous

 

 

The Issuer shall supply the Bondholder with:

 

 

(a)promptly, the details of any change of any director or manager of the Issuer;

 

 

(b)promptly upon becoming aware of them, the details of any event which will
give rise to a full or partial mandatory redemption of the Bonds;

 

 

(c)as soon as practicable, such further information regarding the financial
condition, business, operations and prospects of the Issuer as the Bondholder
may reasonably request;

 

 

11.3Notification of Event of Default

 

 

The Issuer shall notify the Bondholder of the occurrence of any Event of Default
(and the steps, if any, being taken to remedy it) promptly upon becoming aware
of such occurrence.

 

 

11.4Information related to the Project

 

 

The Issuer shall supply the Bondholder with:



 



 

¨every year, audited financial statements of the SPV within 120 days after the
end of each Financial Year, and together with the related auditors’ reports

 

 

 

 

¨quarterly operational report with the operating performance of the PV Plant
(including main events and accidents);

 

 

 

 

¨

half yearly report with



 



 

othe operating performance of each PV Plant (including main events and
accidents); and

 

 

 

 

othe economic and financial performances of the Project.



 



11.5

Know your customer checks

 

 

 

If:

 

 

(a)

 the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the Issue Date;

 

 

(b)

 any change in the status of the Issuer after the Issue Date; or



 



 35

  



  



(c)a proposed assignment or transfer by a Bondholder of any of its Bonds under
these Terms and Conditions to a party that is not a Bondholder prior to such
assignment or transfer,



 



 

(i)obliges any Bondholder to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Issuer shall, promptly upon the request of the
relevant Bondholder supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the relevant Bondholder in order
for such Bondholder or, any prospective new Bondholder to carry out and be
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations pursuant to the
transactions contemplated in the Finance Documents; or

 

 

 

 

(ii)obliges the Issuer to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Bondholders shall, promptly upon the request of
the Issuer supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Issuer in order for the latter to
carry out and be satisfied it has complied with all necessary “know your
customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.



 

11.6Amendments and waivers

 

 

The Issuer undertakes to provide the Bondholders with any draft of waiver
request or amendment request addressed by the Issuer to the Bondholder and, if
applicable and if agreed by the Facility Agent, with the signed version by the
Facility Agent of such waiver request or amendment request.

 

 

12UNDERTAKINGS

 

 

The undertakings in this Clause 12 (Undertakings) remain in force from the
Signing Date for so long as any amount is outstanding under the Finance
Documents.

 

 

12.1Maintenance of Status and authorisations

 

 

(a)The Issuer shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any authorisation required under any law or
regulation of the jurisdiction of its incorporation:

 



 

(i)to enable it to perform its obligations under the Finance Documents to which
it is party;

 

 

 

 

(ii)to ensure the legality, validity, enforceability or admissibility in
evidence in its jurisdiction of incorporation of any Finance Document to which
it is party; and

 

 

 

 

(iii)to carry on its business.



 



(b)The Issuer shall do all things necessary to maintain its corporate existence.



 



 36

  



 

12.2Compliance with laws

 

 

The Issuer shall comply in all material respects with all laws to which it may
be subject, if failure so to comply has, or could reasonably be expected to
have, a Material Adverse Effect.

 

 

12.3Taxation

 

 

(a)The Issuer shall pay and discharge all Taxes and social contributions imposed
upon it and shall cause all Taxes and social contributions imposed upon their
respective assets to be paid and discharged within the time period allowed and
not time barred without incurring penalties unless and only to the extent that:

 



 

(i)such payment is being contested in good faith;

 

 

 

 

(ii)adequate reserves are being maintained for those Taxes or social
contributions and the costs required to contest them which have been disclosed
in its latest financial statements delivered to the Bondholders under Clause
11.1 (Financial statements); and

 

 

 

 

(iii)such payment can be lawfully withheld.



 



(b)The Issuer shall not change its residence for tax purposes.



 

12.4Corporate reconstruction

 

 

(a)The Issuer shall not enter into any demerger, merger, conversion or
dissolution and shall not issue any new shares.

 

 

(b)The Issuer shall procure that no substantial change is made to the general
nature of its ownership from that carried on at the Signing Date.

 

 

(c)Notwithstanding the provisions of paragraph (b) above, if the Shareholder
intends to sell a whole or a part of the shares of the Issuer, the Shareholder
shall notify the Bondholders reasonably in advance. The Bondholders shall have
then the right to contradict the Shareholder within five (5) Business Days after
such notification for compelling reasons.

 

 

In any case, it being specified that the new shareholder shall comply with the
compliance and KYC requirements of the Bondholders and the new shareholder shall
enter into a new shares pledge agreement in the form of the Shares Pledge
Agreement with the Bondholders.

 

 

12.5Change of business

 

 

The Issuer shall procure that no substantial change is made to the general
nature of its business from that carried on at the Signing Date.

 

 

12.6Articles of association

 

 

Other than the deletion of transfer restrictions in relation to its shares, the
Issuer shall not modify its articles of association without the prior
information and the consent of the Bondholder unless the change is required by
law, results from a deed or an act not prohibited under the Finance Documents or
in the opinion of the Bondholder does not affect its rights or interests. The
Bondholder cannot reject a modification of the articles of association without
reasonably justifying its refusal and shall not unreasonably withhold consent.

 



 37

  



 

12.7Pari passu ranking

 

 

The Issuer shall procure that, at all times, any unsecured and unsubordinated
claims of a Bondholder against it under the Finance Documents rank at least pari
passu with the claims of all its other unsecured and unsubordinated creditors
except those creditors whose claims are mandatorily preferred by laws of general
application to companies.

 

 

12.8Negative pledge

 

 

(a)The Issuer shall not create or permit to subsist any Security over any of its
assets.

 

 

(b)Paragraph (a) above does not apply to any Permitted Security.

 

 

12.9Arm’s length terms

 

 

To the extent permitted by the other provisions of the Terms and Conditions, the
Issuer shall not enter into any contract or arrangement with or for the benefit
of any other person (including any disposal to that person) other than in the
ordinary course of business and on arm’s length terms.

 

 

12.10Loans or credit

 

 

(a)The Issuer shall not be a creditor in respect of any Financial Indebtedness.

 

 

(b)The Issuer shall procure that the Project Company shall not be a creditor in
respect of any Financial Indebtedness, except for the Project Facility Agreement
and related documentation.

 

 

12.11Guarantees

 

 

The Issuer shall not issue or allow to remain outstanding any guarantee (other
than any guarantee which is Permitted Security) in respect of any liability or
obligation of any person.

 

 

12.12Distributions

 

 

(a)The Issuer shall be entitled to transfer the Available Cash for Distributions
within seven (7) Business Days following the Interest Payment Date from the
Issuer Bank Account to an account designated by the Shareholder and apply such
amounts towards Distribution if, as at such Interest Payment Date and on the
proposed date for transfer, the following conditions have been met:

 



 

(i)no Event of Default is continuing;

 

 

 

 

(ii)the Issuer complies with the provisions of sub-paragraph (i) of Clause
13.2(b) (Withdrawals from the Issuer Bank Account); and

 

 

 

 

(iii)the Distribution by way of payment of dividends having been validly
approved by a resolution of the Issuer’s shareholder or by the Issuer’s board of
managers, as applicable.



 



(b)The Issuer shall procure not to make any Distributions to any Affiliate to
the exclusion of the Shareholder.



 



 38

  



 

12.13Financial Indebtedness

 

 

(a)The Issuer shall not incur (or agree to incur) or allow to remain outstanding
any Financial Indebtedness.

 

 

(b)The Issuer shall procure that the Project Company shall not incur (or agree
to incur) or allow to remain outstanding any Financial Indebtedness.

 

 

(c)Paragraph (a) and (b) above does not apply to Financial Indebtedness that is
Permitted Financial Indebtedness.

 

 

(d)No Security (except any Permitted Security) exists over all or any of the
present or future assets of it.

 

 

12.14Expenses

 

 

Unless it is made otherwise with the prior written consent of the Bondholders,
the Issuer shall not incur or agree to incur any expenditure except:

 

 

(a)the Finance Documents;

 

 

(b)as envisaged in the relevant Business Plan; and

 

 

(c)in accordance with good industry practice.

 

 

12.15Other material agreements

 

 

(a)The Issuer shall not enter into any material agreements which has Material
Adverse Effect on the Project.

 

 

(b)The Issuer procure that the Project Company shall not enter into any material
agreements which have a Material Adverse Effect on the Project.

 

 

(c)Neither the Issuer nor the Project Company is permitted to enter into any
management agreement with another person, except for any management agreement
that has been approved by the Bondholder (such approval not to be unreasonably
withheld) and that provides that fees payable thereunder are not due before the
Bonds have been redeemed in full.

 

 

12.16Amendments

 

 

The Issuer shall not amend, vary, novate, supplement, supersede, waive or
terminate any term of a Finance Documents or enter into any agreement with the
Shareholder except in writing to the extent permitted by these Terms and
Conditions.

 

 

12.17Centre of main interests

 

 

The Issuer shall keep its existing registered office in Netherlands and shall
not deliberately change its centre of main interest (as that term is used in
Article 3(1) of the Regulation).

  



 39

  



 

12.18Authorisations and Permits

 

 

The Issuer shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any authorisation and permit required under
any law or regulation of its jurisdiction of incorporation (a) necessary for its
business, (b) to enable it perform its obligations under the Transaction
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Transaction Document and
(c) to own its assets and carry out its business as it is being conducted unless
the lack of such Authorisation or Permit does not have, or may not reasonably
expected to have, a Material Adverse Effect.

 

 

12.19Project implementation

 

 

The Issuer shall ensure that the Project is implemented in all material respects
in accordance with the Transaction Documents (including, for the avoidance of
doubt, meeting longstop dates set out therein), good industry practice, the
Permits and applicable laws.

 

 

12.20Maintenance of ownership, no abandonment

 

 

(a)The Issuer shall maintain its full ownership of the Project Company.

 

 

(b)The Issuer shall procure that the Project Company maintains direct control of
the Solar Park.

 

 

(c)The Issuer shall not abandon and shall procure that the Project Company does
not abandon, all or a material part of the Project or the Solar Park.

 

 

(d)The Issuer shall not transfer, and procure that the Project Company shall not
transfer, any of its rights and/or obligations under the Finance Documents.

 

 

12.21Sanctions, Anti-bribery and Anti-corruption

 

 

(a)The Issuer shall not (and shall procure that the Project Company will not)
directly or indirectly:

 



 

(i)use the proceeds of the Bonds (or lend, contribute or otherwise make
available such proceeds to any person) in any manner that would result in a
violation of Sanctions by the Bondholder (including without limitation as a
result of the proceeds of the Bonds being used to fund or facilitate any
activities or business of, with or related to (or otherwise to make funds
available to or for the benefit of) any person who is a Sanctioned Person; or

 

 

 

 

(ii)use the proceeds of the Bonds for any purpose or engage in in any activity
or conduct which would breach any relevant anti-bribery, anti-corruption or
anti-money laundering laws or regulations.



 



(b)The Issuer shall (and shall procure that the Project Company will) ensure
that (i) no person that is a Sanctioned Person will have any legal or beneficial
interest in any funds repaid or remitted by the Issuer to the Bondholder in
connection with the Bonds, and (ii) it shall not use any revenue or benefit
derived from any activity or dealing with a Sanctioned Person for the purpose of
discharging amounts owing to the Bondholder in respect of the Bonds.



 



 40

  



 



(c)The Issuer shall (and shall procure that the Project Company will) implement
and maintain appropriate safeguards designed to prevent any action that would be
contrary to paragraph

 

 

(a)or (b) above.

 

 

(d)The Issuer shall (and shall procure that the Project Company will), promptly
upon becoming aware of the same, supply to the Bondholder details of any claim,
action, suit, Sanctioned Person proceedings or investigation against it with
respect to Sanctions.

 

 

13ACCOUNTS

 

 

13.1General account provisions

 

 

(a)The Issuer shall not hold any other account than the Issuer Bank Account,
unless previously agreed by the Bondholder.

 

 

(b)The Issuer shall procure that the Project Company does not open or any other
account than the current existing account at the date of the Subscription
Agreement, unless previously agreed by the Bondholder.

 

 

(c)The Issuer shall maintain opened at all times the Issuer Bank Account with
the Account Bank.

 

 

(d)The Issuer shall operate the Issuer Bank Account in accordance with the
Finance Documents.

 

 

(e)The Issuer shall not make any payments to, nor withdrawals from, the Issuer
Bank Account otherwise than in accordance with the Finance Documents.

 

 

(f)Any withdrawal from the Issuer Bank Account must be by way of bank transfer,
unless otherwise agreed with the Bondholders.

 

 

(g)The Issuer undertakes not to close its Issuer Bank Account without the prior
written consent of the Bondholder, for so long as any amount is outstanding
under the Finance Documents.

 

 

(h)The Issuer Bank Account shall be pledged (first ranking) to the Bondholders
pursuant to the Bank Account Pledge Agreement.

 

 

13.2Issuer Bank Account

 

 

(a)Credits to the Issuer Bank Account

 

 

The Issuer procures that all amounts standing to the credit of any account
opened in the name of the Issuer and which the Issuer may dispose of with no
restrictions shall be transferred to the Issuer Bank Account in a timely manner
and no later than seven (7) days prior to the Interest Payment Date.

 

 

(b)Withdrawals from the Issuer Bank Account

 

 

The Issuer shall only withdraw amounts from the Issuer Bank Account for the
following purposes and in the following priority order (the “Cash Waterfall”):



 



 

(i)first, to pay any Taxes due;

 

 

 

 

(ii)second, to pay any costs, expenses and fees due and payable by it to the
Bondholders under the relevant Finance Documents;



 



 41

  



 



 

(iii)third, to pay any unpaid interest on the Principal;

 

 

 

 

(iv)fourth, to pay any interest on the Principal;

 

 

 

 

(v)fifth, to pay any unpaid Outstanding Principal due and payable;

 

 

 

 

(vi)sixth, to pay the Mandatory Redemption under Clause 3.4(a) (Change of
control);

 

 

 

 

(vii)eighth, to pay the Mandatory Redemption under Clause 3.3 (Redemption at the
option of Bondholders due to illegality);

 

 

 

 

(viii)ninth, to fund any voluntary redemption under Clause 3.2 (Full Voluntary
Redemption);

 

 

 

 

remaining amounts after paragraph (viii) above shall constitute “Available Cash
for Distributions”;

 

 

 

 

(ix)tenth, transfers of the Available Cash for Distributions to an account
designated by the Shareholder, subject to the provisions of Clause 12.12
(Distributions).



 

14EVENTS OF DEFAULT

 

 

Each of the events or circumstances set out in this Clause 14 (Events of
Default) is an Event of Default.

 

 

14.1Events of Default

 

 

(a)Non-payment

 



 

(i)The Issuer does not pay on the due date any amount payable pursuant to a
Finance Document or under this Agreement at the place and in the currency in
which it is expressed to be payable unless its failure to pay is caused by
administrative or technical error and payment is made within ten (10) Business
Days of its due date; and

 

 

 

 

(ii)Any other amount not covered in (i) above, which falls due under any Finance
Document within ten (10) Business Days after the earlier of (a) the Issuer
becoming aware of such default and (b) the Borrower receiving written notice
thereof from the Bondholder.



 

(b)Other obligations

 

 

The Issuer or the Shareholder does not comply with any provisions of the Finance
Documents (other than those referred in Clause 14.1(a) (Non-payment)).

 

 

No Event of Default under Clause 14.1(b) (Other obligations) will occur if the
failure to comply is capable of remedy and is remedied within five (5) Business
Days of the earlier of: (i) the Bondholder giving written notice to the Issuer
and (ii) the Issuer and/or the Shareholder becoming aware of the failure to
comply.

 



 42

  



 

(c)Auditors’ certification

 

 

The statutory auditors of the Issuer (if any) refuse to certify without
reservations (other than technical and/or non-material reservations) the
Issuer’s accounts and this is not remedied within forty five (45) Business Days.

 

 

(d)Issuer’s Misrepresentation

 

 

Any representation or statement made or deemed made by or on behalf of the
Issuer and/or the Shareholder in the Finance Documents or any other document
delivered by or on behalf of the Issuer under or in connection with any Finance
Document to the Bondholder is or provers to have been incorrect or misleading in
any material respect when made or deemed to be made.

 

 

(e)Cross default

 



 

(i)if it has a Material Adverse Effect on the Business Plan:

 





 

(A)any commitment for any Financial Indebtedness of the Issuer is cancelled or
suspended by a creditor as a result of an event of default (however described);

 

 

 

 

(B)any creditor becomes entitled to declare any Financial Indebtedness of the
Issuer due and payable prior to its specified maturity as a result of an event
of default (however described); and

 

 

 

 

(C)a default or a termination event (however described) or a mandatory
prepayment under the Project Facility Agreement has occurred.



 



 

(ii)any creditor becomes entitled to declare any Financial Indebtedness of the
Project Company due or payable prior to its specified maturity.



 

(f)Unlawfulness

 

 

It is or becomes unlawful for the Issuer to perform any of its obligations under
a Finance Document.

 

 

(g)Insolvency

 

 

(i)The Issuer or the Shareholder is unable or admits inability to pay its debts
as they fall due, suspends making payments on any of its debts or, by reason of
actual or anticipated financial difficulties, commences negotiations with one or
more of its creditors with a view to rescheduling any of its indebtedness.

 

 

 

 

(ii)The Issuer, the Shareholder or the Project Company is granted a suspension
of payments, declared bankrupt or subjected to any other insolvency proceedings
listed in Annex A of Regulation (EU) 2015/848 of the European Parliament and of
the Council of 20 May 2015 on insolvency proceedings (recast) or becomes
insolvent for the purpose of any applicable insolvency law.

 

 

 

 

(iii)A moratorium is declared in respect of any indebtedness of the Issuer, the
Project Company or the Shareholder.

 



 43

  



 

(h)Insolvency proceedings

 

 

(i)Any corporate action, legal proceedings or other procedure or step is taken
in relation to:

 



 

(A)the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any of the Issuer or the Shareholder;

 

 

 

 

(B)a composition, compromise, assignment or arrangement with any creditor of the
Issuer or the Shareholder;

 

 

 

 

(C)the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of the
Issuer or the Shareholder or any of its assets;

 

 

 

 

(D)enforcement of any Security (except for any Security under a Security
Document) over any assets of the Issuer or the Shareholder.



 



 

(ii)Any similar procedure, judgment or step is taken in any jurisdiction.



 

(i)Cessation of business

 

 

The Issuer or the Project Company ceases to or takes clear steps to cease to
carry on all or a substantial part of its business.

 

 

(j)Material Adverse Effect

 

 

Any event or combination of events arises, which has a Material Adverse Effect.

 

 

(k)Business Plan

 



 

(i)At any point in time, any operational expenditures, capital expenditures or
any other type of expenditures actually incurred by Issuer is significantly
different from the relevant expenditures specified in the Business Plan.

 

 

 

 

(ii)The entering into by the Issuer, outside of the Business Plan and without
the prior consent of the Subscriber of any agreement that would have an impact
on the capacity of the Issuer to pay Principal, interest and any other amount
due to the Bondholder under the Finance Documents.



 

(l)Breach of purpose of the Issue

 

 

The Issuer does not comply with the provisions of clause 7.1 (Purpose) of the
Subscription Agreement.

 

 

(m)Project Event

 

 

A Project Event occurs with respect to the Project.

 

 

No Event of Default under paragraph above will occur if the Project Event is
capable of remedy and is remedied within twenty (20) Business Days of the
earlier of (i) the Representative of Holders giving notice to the Issuer and
(ii) the Issuer becoming aware of the Project Event.

 



 44

  



 

(n)In respect of the Project

 



 

(i)The Project is suspended or abandoned; or

 

 

 

 

(ii)The Project Company ceases or suspends its activity.



 

(o)Project Documents

 



 

(i)Subject to any cure period as may be set out in the relevant Project
Document, the Project Company fails to comply with any provision of a material
provision of a Project Document.

 

 

 

 

(ii)Any Project Document ceases to be in full force and effect or otherwise
being invalid, illegal, ineffective, suspended or unenforceable for any reason
whatoever.

 

 

 

 

(iii)Any material provision of a Project Document is amended without the consent
of the Bondholder.



 

(p)In respect of the SPA or the SPA Addendum

 



 

(i)The Issuer does not exercise its rights under the SPA or under the SPA
Addendum towards Coöperatie Unisun Energy U.A. after being put on notice by the
Bondholder.

 

 

 

 

(ii)Alternus Energy, Inc. does not pay to the Seller the entire outstanding
amount of the loan of EUR 1,689,864,40 on or before 31 January 2020.



 

(q)In respect of the Waiver Letter

 



 

(i)Coöperatieve Rabobank U.A. has not satisfactory completed its know your
customer procedures in respect of the Bondholder by 14 February 2020,
notwithstanding the fulfilment of the obligation of the Bondholder under the
Waiver Letter.



 

14.2Acceleration

 

 

At any time after the occurrence of an Event of Default the Bondholder may,
without any judicial or extra judicial step, by notice to the Issuer and if the
Event of Default has not been remedied within ten (10) Business Days
notification by the Bondholder:

 



 

(i)declare the Bonds, together with accrued interest, and all other amounts
accrued or outstanding under the Finance Documents be immediately due and
payable, whereupon they shall become immediately due and payable;

 

 

 

 

(ii)take steps to enforce all or part of the Security granted by or in relation
to the Issuer and created under any Security Documents;

 

 

 

 

(iii)take such action as it considers necessary or advisable in order to
preserve the value of the Security granted by or in relation to the Issuer and
constituted by or pursuant to the Security Documents;

 

 

 

 

(iv)

exercise its Conversion Right in accordance with the provisions of clause 4
(Conversion).



 

15LIMITED RECOURSE AGAINST THE BONDHOLDER

 

 

Notwithstanding any other provision of the Subscription Agreement or these Terms
and Conditions, the Issuer hereby expressly agrees and acknowledges that by
issuing the Bonds and receiving the Subscription Price from [*] acting on behalf
of the Bondholder, the Issuer undertakes not to take or join any person in
taking any steps against the Bondholder for the purpose of seeking the liability
of the Bondholder or obtaining payment of any amount due to it from the
Bondholder under any Finance Document for sums in excess of the amount of the
funds of the Bondholder which are available to be allocated to such payment in
accordance with, and subject to, the Bondholder Regulations and the relevant
Finance Document.

 



 45

  



 

SECTION 6

 

CHANGES TO THE PARTIES

 

16OFFER OF BONDS AND CHANGES TO THE BONDHOLDERS

 

 

16.11 Transfer of Bonds

 

 

(a)The Bonds are not be transferable without the prior written approval of the
Issuer (such approval not to be unreasonably withheld or delayed), which
approval shall be deemed given if the Issuer does not expressly notify its
refusal within twenty (20) Business Days following receipt of a transfer
request.

 

 

No transfer of a part of the Bonds not already redeemed can be made.

 

 

No transfer can be made to an entity incorporated, domiciled, established, or
acting through a Participation Office situated, in a Non-Cooperative
Jurisdiction, or several new Bondholders.

 

 

(b)Notwithstanding Clause 16.1(a), a Bond may be transferred by an existing
Bondholder to a new Bondholder without the prior approval of the Issuer in the
event that (i) it concerns an affiliate of the existing Bondholder and (ii) an
Event of Default has occurred and such Event of Default is continuing, subject
to the other provisions of these Terms and Conditions.

 

 

(c)No Bonds may be offered, sold, transferred or otherwise made available to any
retail investor in the European Economic Area (“EEA”). For these purposes a
retail investor means a person who is one (or more) of: (i) a retail client as
defined in point (11) of Article 4(1) of Directive 2014/65/EU (as amended,
“MiFID II”); (ii) a customer within the meaning of Directive 2002/92/EC (as
amended or superseded, the “Insurance Mediation Directive”), where that customer
would not qualify as a professional client as defined in point (10) of Article
4(1) of MiFID II; or (iii) not a qualified investor as defined in the Prospectus
Regulation.

 

 

(d)The Issuer shall at all times keep at its registered office, in accordance
with Dutch law, a register (the “Register”) showing the number of outstanding
Bonds, and all subsequent transfers, repayments and changes of ownership in
respect thereof, as well as the names and addresses of the Bondholders.

 

 

(e)The Issuer shall make the Register readily available to the Bondholders (or
to any person authorised by any of them) for inspection (including the taking of
copies), upon reasonable prior notice.

 

 

16.2Conditions of transfer

 

 

Any transfer shall be made by way of a Transfer Agreement, to be notified to the
Issuer, duly completed and executed by both the transferee and the transferor. A
transfer of Bonds shall only be effective after the prior written approval and
notification of the Issuer (such approval not to be unreasonably delayed or
withheld) and on the completion by the Bondholder, if applicable, of all “know
your customer” or other checks relating to any person that it is required to
carry out in relation to such transfer to a new Bondholder, the completion of
which the Bondholder shall promptly notify to the existing Bondholder and the
new Bondholder. Following receipt by the Issuer of the documents referred to
above, the Issuer shall (i) register the corresponding transfer in the Register
and (ii) provide the Bondholder, the Bondholders and the relevant transferee
with a certified copy of the updated Register.

 



 46

  



 



 

If:

 

 

(a)a Bondholder transfers any of its rights or obligations under the Finance
Documents or changes its Participation Office; and

 

 

(b)as a result of circumstances existing at the date the assignment, transfer or
change occurs, the Issuer would be obliged to make a payment to the new
Bondholder or Bondholder acting through its new Participation Office,

 

 

then the new Bondholder or Bondholder acting through its new Participation
Office is only entitled to receive reduced payments.

 

 

16.3Limitation of responsibility of existing Bondholders

 

 

(a)Unless expressly agreed to the contrary, an existing Bondholder makes no
representation or warranty and assumes no responsibility to a new Bondholder
for:



 



 

(i)the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

 

 

 

(ii)the financial condition of the Issuer;

 

 

 

 

(iii)the performance and observance by the Issuer of its obligations under the
Finance Documents or any other documents; or

 

 

 

 

(iv)the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 

 

 

 

and any representations or warranties implied by law are excluded.



 



(b)Each new Bondholder confirms to the existing Bondholder and the other
Bondholders that it:



 



 

(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of the Issuer and its
Affiliates in connection with its holding of the Bonds and has not relied
exclusively on any information provided to it by the existing Bondholder in
connection with any Finance Document; and

 

 

 

 

(ii)will continue to make its own independent appraisal of the creditworthiness
of the Issuer and its related entities whilst any amount is or may be
outstanding under the Finance Documents.



 



(c)Nothing in any Finance Document obliges an existing Bondholder to:



 



 

(i)accept a re-transfer or re-assignment from a new bondholder of any of the
rights and obligations assigned or transferred under this Clause 16 (Changes to
the Bondholders); or

 

 

 

 

(ii)

support any losses directly or indirectly incurred by the new Bondholder by
reason of the non-performance by the Issuer of its obligations under the Finance
Documents or otherwise.



 



 47

  



 

16.4Security over the Bondholders’ rights

 

 

Any Bondholder may, subject to the Issuer’s prior consent (not to be
unreasonably withheld or delayed), at any time charge, assign or otherwise
create a Security in or over all or any of its rights under any Finance Document
including over the Bonds held by it (or their proceeds).

 

 

16.5Subscription Agreement

 

 

(a)The Subscription Agreement includes certain provisions relating to the Bonds
and, in particular, an obligation for any transferee of Bonds who is not already
a party to the Subscription Agreement to accede to the Subscription Agreement no
later than on the time of such transfer.

 

 

(b)The Issuer shall not register the corresponding transfer in the Register
unless the Issuer is satisfied that the accession requirements and/or the above
mentioned provisions of the Subscription Agreement have been complied with.

 

 

16.6Disclosure of information

 

 

The Issuer must keep confidential the terms of these Terms and Conditions and of
the Finance Documents and any information disclosed in connection to these.
However, the Issuer is entitled to disclose information:

 

 

(a)which is publicly available, other than as a result of a breach by the Issuer
of this Clause;

 

 

(b)if required to do so under any law or regulation;

 

 

(c)to its professional advisers; or

 

 

(d)with the agreement of the Bondholder.

 

 

17NO CHANGE OF THE ISSUER

 

 

The Issuer may not assign or otherwise transfer any of its rights or obligations
in connection with the Finance Documents or the Bonds.

 



 48

  



 

SECTION 7

 

ADMINISTRATION

 

18PAYMENT MECHANICS

 

 

18.1Payments to the Bondholders

 

 

On each date on which the Issuer is required to make a payment to a Bondholder
under the Finance Documents, the Issuer shall pay such amount on or prior the
due date directly to that Bondholder, and to the account designated for that
purpose by that Bondholder.

 

 

18.2No set-off or deductions

 

 

All payments made by the Issuer under the Finance Documents shall be calculated
and made without (and free and clear of any deduction for) set-off or
counterclaim.

 

 

18.3Business Days

 

 

(a)Any payment which is due to be made on a day that is not a Business Day shall
be made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not one).

 

 

(b)During any extension of the due date for payment of any principal or Unpaid
Sum under these Terms and Conditions, interest is payable on the principal or
Unpaid Sum at the rate payable on the original due date.

 

 

(c)By way of exception to paragraph (a) above, if the Maturity Date does not
fall on a date which is a Business Day, payments which should have been made on
the Maturity Date shall be made on the immediately preceding Business Day.

 

 

18.4Currency of account

 

 

(a)Subject to paragraphs (b) to (d) below, the Base Currency is the currency of
account and payment for any sum due from the Issuer under any Finance Document.

 

 

(b)Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 

 

(c)Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

 

(d)Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

 

 

19SET-OFF

 

 

A Bondholder may set off any matured obligation due from the Issuer under the
Finance Documents (to the extent beneficially owned by that Bondholder) against
any matured obligation owed by that Bondholder to the Issuer, regardless of the
place of payment, booking branch or currency of either obligation. If the
obligations are in different currencies, the Bondholder may convert either
obligation at a market rate of exchange in its usual course of business for the
purpose of the set-off.

 

20PASSING OF TIME

 

 

Any action against the Issuer in respect of repayment of principal or payment of
interest due pursuant to these Terms and Conditions shall be extinguished ten
years (as regards principal) and five years (as regards interest), respectively,
from the date on which the relevant amount becomes due and payable.

 



 49

  



 

SECTION 8

 

GOVERNING LAW AND JURISDICTION

 

21GOVERNING LAW

 

 

These Terms and Conditions, the Bonds and any related documents, including any
non- contractual obligations arising hereunder or in connection herewith, are
subject to and shall be construed in accordance with Dutch law.

 

 

22SUBMISSION TO JURISDICTION

 

 

All disputes (including this Clause 22) arising between the parties concerning
the validity, interpretation or performance of these Terms and Conditions and
any non-contractual obligation arising out of or in connection with these Terms
and Conditions shall be heard before the courts of Amsterdam.

 



 50



 